Order entered March 25, 2013




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-12-01623-CV

                           LIFE PARTNERS, INC., Appellant

                                              V.

            HELEN Z. MCDERMOTT, INDIVIDUALLY AND ON BEHALF
               OF ALL OTHERS SIMILARLY SITUATED, Appellee

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 11-02966

                                         ORDER
      The Court has before it appellant’s March 18, 2013 request for judicial notice. The Court

DEFERS the motion to the submissions panel.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE